DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Parvin Ghane on 05/05/2021.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising: 
requesting, by a security authentication engine (SAE) of a computing system and from an electronic component of the computing system, a metadata signature specific to the electronic component; 
receiving, by the SAE, the metadata signature from the electronic component, the metadata signature being derived from an error-check/error-correct code paired with a computer code embedded in the electronic component; 
encrypting, by the SAE, the metadata signature to generate a first encrypted metadata; and 

providing, by the SAE, the first key to the electronic component as a validation key to be used by the electronic  component in communications with other electronic components of the computing system.
10. (Currently Amended) The method of claim 1, further comprising determining, by the SAE, that the first encrypted metadata does not substantially match any key stored in  a lookup table, and in response communicating with a central security system to verify whether an authorized change was made on the computer code of the electronic component.
12. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
requesting, from an electronic component of the computing system, a metadata signature specific to the electronic component; 
receiving the metadata signature from the electronic component, the metadata signature being derived from an error-check/error-correct code paired with a computer code embedded in the electronic component; 
encrypting the metadata signature to generate a first encrypted metadata; and 
determining that the first encrypted metadata substantially matches a first key associated with the electronic component and stored in the SAE, and in response: 
providing the first key to the electronic component as a validation key to be used by the electronic  component in communications with other electronic components of the computing system.
17. (Currently Amended) A system, comprising: 

a computer-readable storage device coupled to the SAE and having instructions stored thereon which, when executed by the SAE, cause the SAE to perform operations comprising:
requesting, from an electronic component of a computing system, a metadata signature specific to the electronic component; 
receiving the metadata signature from the electronic component, the metadata signature being derived from an error-check/error-correct code paired with a computer code embedded in the electronic component; 
encrypting the metadata signature to generate a first encrypted metadata; and 
determining that the first encrypted metadata substantially matches a first key associated with the electronic component and stored in the SAE, and in response: 
providing, by the SAE, the first key to the electronic component as a validation key to be used by the electronic  component in communications with other electronic components of the computing system.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Drawings filed on 09/14/2019 has been accepted. 
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a fully conducted search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Buffard et al. (US Pub No. 2019/0238555) discloses enabling secure communication between electronic control units (ECUs) in a vehicle. The system may include a first and second ECU from a plurality of ECUs in the vehicle. The first ECU is to enable secure communication between the plurality of ECUs by performing operations that include provisioning the second ECU with authentication data for authenticating messages exchanged with a third ECU and provisioning the third ECU with a set of security keys to enable the third ECU to securely exchange messages with the second ECU. The second ECU receives, from the third ECU, a secure message that is cryptographically signed using a security key from the set of security keys provisioned to the third ECU, and the second ECU authenticates the secure message by comparing the authentication data with an authentication signal (Buffard, Abstract), Takada et al. (US Pub No. 2020/0153636) discloses a communication device stores a first secret key and a first public key, and the on-vehicle authentication device stores a second secret key, a second public key and a signature verification key. The on-vehicle authentication device acquires the first public key, verifies the authenticity of the electronic signature using a signature verification key, encrypts the second public key using the authentic first public key and transmits the encrypted second public key. The communication device receives the encrypted second public Takada, Abstract and Figure 4), WANISS (US Pub No. 2011/0081888) discloses a medical device connector is provided for facilitating monitoring and control of a medical device by at least one of a plurality of wireless mobile communication devices. The connector also includes a data port for monitoring data from the medical device and controlling the medical device in response to control actions received from the wireless mobile communication device (WANISS, Abstract), Von der Ruhr et al. (US Patent No. 6,308,089) discloses limited use medical probe. The medical probe includes a memory storage component for maintaining a use value, representing either the number of uses and/or the duration of use of the medical probe. The medical probe is coupled to a medical monitoring device which prevents the performance of monitoring functions when the number of uses or the total duration of use reaches a predetermined threshold value, thereby preventing overuse of the probe (Von der Ruhr, Abstract); and Ekdahl et al. (US Pub No. 2020/0169414) discloses establishing an authenticated connection between a dialysis machine and external medical equipment. The dialysis machine is caused to establish a short-range wireless connection between the dialysis machine and external medical equipment. A first shared key is associated with the short-range wireless connection. The dialysis machine is further configured to obtain a second shared key generated using the first shared key and to generate a first signature, using the obtained second shared key. The dialysis machine is further configured to send, to the Ekdahl, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “receiving, by the SAE, the metadata signature from the electronic component, the metadata signature being derived from an error-check/error-correct code paired with a computer code embedded in the electronic component; encrypting, by the SAE, the metadata signature to generate a first encrypted metadata; and determining, by the SAE, that the first encrypted metadata substantially matches a first key associated with the electronic component and stored in the SAE, and in response: providing, by the SAE, the first key to the electronic component as a validation key to be used by the electronic device in communications with other electronic components of the computing system” (as recited in claims 1, 12 and 17). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437